Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-28 of D. Milstein et al., US 17/416,772 (Dec. 30, 2019) are pending.  Claims 1-16 to the non-elected Groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 17-28 are under examination.   Claims 17-19 and 21-28 are in condition for allowance.  Claim 20 is rejected.  

Election/Restrictions 

Applicant elected of Group (II), (claims 17-28) without traverse in the Reply to Restriction Requirement filed on July 18, 2022.  Claims 1-16 to the non-elected Groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the election of species requirement, Applicant elected without traverse, the following (1) species Ru10, regarding the transition metal and specific coordination complex.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


(2) the specific organic solvent: mixture of toluene/DME 1:1 V/V; and the specific organic base alkOK (e.g. tBuOK), wherein alk is a straight or branched C1-C5 alkyl.  

The elected species was searched and found free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the entire claim scope.  MPEP § 803.02(III)(C)(2)).  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Improper Preferences in a Claim

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of the exemplary claim language “for example” and “such as” within the following claim 20 phrase:

wherein the insoluble matrices are inorganic inorganic compounds comprising inorganic oxides (for example alumina, silica, titania, zirconia, magnesia, zeolites, and combinations thereof, optionally attached via tetheroptionally attached via tether) or insoluble polymers (such as for U -linked polystyrene, attached via a tether)

A description of preferences is properly set forth in the specification rather than the claims. MPEP § 2173.05(d).  The stated preferences in the above claim 20 excerpt lead to confusion over the intended scope of a claim because it is not clear whether the claimed narrower ranges of reducing agents, alkaline earth metals and solvents are limitations.  MPEP § 2173.05(d).  This recitation improperly provides for preferences within a claim and thereby renders confusion over the intended scope.  See MPEP § 2173.05(d).  The same issues are present in withdrawn claim 5.  


Subject Matter Free of the Art of Record

Claims 17-28 are free of the art of record.  Claim 17 recites:

a) hydrogen releasing process wherein ethylene glycol is reacted with at least one transition metal catalyst; thereby forming hydrogen molecule (H2) and oligoester of ethylene glycol;

b) hydrogen loading process wherein said oligoester of ethylene glycol is reacted with at least one transition metal catalyst and hydrogen molecule (H2); thereby forming ethylene glycol.

Claim 17 thus requires conversion of ethene glycol to hydrogen and an oligoester and the step of conversion of the oligoester back to hydrogen.  Claim 17 thus completes a reversible hydrogen loading and discharging/releasing system as shown in specification Fig 1D. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Specification at page 4, [009]; Specification at Fig. 1d.  The closest art of record is A. Kumar et al., 140 Journal of the American Chemical Society, 7453-7457 (2018) (“Kumar”) and P. Bonitatibus et al., 112 PNAS, 1687-1692 (2015) (“Bonitatibus”).  


Kumar teaches catalytic dehydrogenative coupling of 1,4-butanediol and ethylenediamine as shown in Table 3 below.  Kumar at page 7455, col. 2.  Kumar also teaches the reverse reaction, i.e., the hydrogenation of biscyclic imide to 1,4-butanediol and ethylenediamine as shown in Scheme 3 below.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Based on these results, Kumar proposes the following LOHC system based on the hydrogenation of bis-cyclic imide and its formation from the dehydrogenative coupling of 1,4-butanediol and ethylenediamine.  Kumar at page 7456, col. 1; Kumar at page 7453.  Kumar however does not teach or suggest the use of ethylene glycol as claimed or the instantly claimed oligoester product of dehydrogenation of ethylene glycol. 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Bonitatibus teaches reversible dehydrogenation of secondary alcohols and diols on iron pincer complexes.  Bonitatibus at Abstract.  In Table 1, Bonitatibus summarizes iron-catalyzed dehydrogenation of alcohols, which produces an equivalent of hydrogen gas.  Bonitatibus at page 1688.  In Scheme 2, Bonitatibus outlines the reversible oxidative dehydrogenation of 4-methoxybenzyl alcohol catalyzed by complexes 5 and 6..  Bonitatibus at page 1690, col. 1.  Bonitatibus however does not teach or suggest the use of ethylene glycol as claimed or the instantly claimed oligoester product of dehydrogenation of ethylene glycol. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622